Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 02/16/2022, in response to the rejection of claims 1, 3-7 from the non-final office action, mailed on 09/16/2021, by amending claims 1, 7 and adding new claims 8-12, is acknowledged and will be addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) The new limitation “a circumferential position of the peripheral coil end portion of the main coil conductor is identical to a circumferential position of the upper coil end portion of the sub coil conductor” of the amended Claim 1 raises a new matter issue, because the applicants’ original disclosures never present the criticality of the position relation between the two coil ends.
The applicants point out that the applicants’ Figs. 16A-16B support the amendment, however, the Figs. 16A-16B clearly show the positions are not identical, because they are disposed in different height. Further, Figs. 16A-16B also clearly show the end of the sub coil conductor and the end of the main coil conductor even are not in the same vertical line. Rather, it appears the end of the sub coil conductor is longer than the end of the main coil conductor. Therefore, the feature is a new matter, which was not originally presented in the applicants’ original disclosures.
Emphasized again, the applicants’ disclosures never disclose any critical requirement of the position relation between the two coil ends.

(2) The new limitation “a minimum distance between the peripheral coil end portion of the main coil conductor and the first RF power line is identical to a minimum distance between the upper coil end portion of the sub coil conductor and the first RF power line” of the amended Claim 9 raises a new matter issue, because the applicants’ disclosures never disclose the criticality of the minimum distance relation between each coil end and the RF power line.
The applicants point out that the applicants’ Figs. 16A-16B support the new claim, however, the Figs. 16A-16B does not show any scaled disclosure to prove the same distances between each coil end and RF power line. Therefore, the feature is a new matter, which was not originally presented in the applicants’ original disclosures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) As discussed in the 112 1st paragraph above, claims 1 and 9 have new matter issue, which was not presented in the applicants’ original disclosures, thus it is not clear how the “identical” is determined, in other words, the metes and bound of the claimed subject matter cannot be clearly determined.
For the purpose of examination on the merits, when a prior art teaches the sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle, it will be considered meeting both claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Yoshida et al. (US 5690781, hereafter ‘781) in view of Kim (US 20070221622, hereafter ‘622).
Regarding to Claim 1, ‘781 teaches:
A plasma processing apparatus comprises a reaction chamber (abstract, Fig. 1A, the claimed “A plasma processing apparatus comprising: a processing chamber”);
The dielectric plate window 4 (line 65-66 of col. 3, the claimed “at least a part of which is formed of a dielectric window”);
The lower electrode 8 on which the wafer 7 is placed (line 17 of col. 4, the claimed “a substrate supporting unit, provided in the processing chamber, for mounting thereon a target substrate to be processed”);
A process gas is introduced from the gas ring 9 into the reaction chamber 1 (lines 66-67 of col. 3, note plasma processing is obtained by generating plasma from the supplied gas, the claimed “a processing gas supply unit for supplying a desired processing gas to the processing chamber to perform a desired plasma process on the target substrate”);
A radio frequency (RF) current is supplied to a spiral coil 2 placed on the dielectric window 4 from an RF power source 3 of, for example, 13.56 MHz through a matching circuit (lines 2-5 of col. 4), and this induction field 15 causes the electrons in the reaction chamber 1 to move and repeatedly collide with the gas molecules to generate plasma. The generated plasma contains not only the above fully inductively coupled component (lines 10-14 of col. 4, the claimed “an RF antenna, provided on the dielectric window, for generating a plasma from the processing gas by an inductive coupling in the processing chamber; and an RF power supply unit for supplying an RF power to the RF antenna, the RF power having an appropriate frequency for RF discharge of the processing gas”);
A plurality of coils are combined in order to make the coils axially symmetrical about the center (Figs. 8A-8B, lines 26-27 of col. 5, note, in each of the two coils of Fig. 8A, a portion can be defined with any size, thus an end portion including first end of each coil coupled to the ground potential, can be interpreted as a sub coil conductor and the rest portion of each coil including second end coupled to the center can be interpreted as a main coil conductor. Further, Fig. 8A shows each second end of the two coils is coupled to the RF power source at the center, this is defined as a “main coil conductor”, and each first end of the two coils is coupled to the ground potential, this is defined as a “sub coil conductor”, and the ground potential at each first end is the same ground potential of the RF power source, the claimed “wherein the RF antenna includes: a main coil conductor vortically extended with regard to a planar surface; and a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor, a first RF power line from the RF power supply unit is connected to a central coil end portion of the main coil conductor, and a second RF power line from the RF power supply unit is connected to an coil end portion of the sub coil conductor, the main coil conductor and the sub coil conductor are connected at the peripheral coil end portion of the main coil conductor, and in the RF antenna, a circumferential position of the peripheral coil end portion of the main coil conductor is, to a circumferential position of the upper coil end portion of the sub coil conductor”).

‘781 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the RF antenna includes: a main coil conductor vortically extended with regard to a planar surface; and a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle, a first RF power line from the RF power supply unit is connected to a central coil end portion of the main coil conductor, and a second RF power line from the RF power supply unit is connected to an upper coil end portion of the sub coil conductor, the main coil conductor and the sub coil conductor are connected at the peripheral coil end portion of the main coil conductor, and in the RF antenna, a circumferential position of the peripheral coil end portion of the main coil conductor is identical to a circumferential position of the upper coil end portion of the sub coil conductor.

‘622 is analogous art in the field of plasma chamber (title). ‘622 teaches the unit coils 222a, 222b, 222c, and 222d are spaced apart from a dome of the chamber body 110 by different distances. In more detail, as for the portion overlapping the center part of the wafer 140, spacing between the unit coils 222a, 222b, 222c, and 222d and the dome of the chamber body 110 is set to a relatively low value, i.e., a first distance "d1". As for the portion overlapping the edge of the wafer 140, spacing between the unit coils 222a, 222b, 222c, and 222d and the dome of the chamber body is set to a relatively high value, i.e., a second distance "d2" (Fig. 4, [0039], note ‘622 clearly teaches a portion of each coil close to the center can be at a lower position, and an end portion of each coil close to the edge can be at a higher position. To be a higher position, the end portion of the coil would have extended from the center portion of coil upwardly at a predetermined inclined angle, in other words, when an end portion of the coil is lifted upwardly, the distance from the coil is determined by an angle from a planar surface).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have configured each end portion of the two coils of ‘781 (Fig. 8A), to be a higher position by extending from the center portion of coil upwardly at a predetermined inclined angle, for the purpose of allowing a Critical Dimension (CD) to be uniformly generated at the center and the edge of a semiconductor wafer.
Further, when the coil extends from the center portion of coil upwardly at a predetermined inclined angle, each end coil portion of the coils coupled to the ground is at an upper position. Lastly, as discussed in the 112 rejection above, the combination teaches the sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle, thus it also reads into the “identical”.

Regarding to Claim 5,
As discussed in the claim 1 rejection above, the distance to the coil is variable to allow a Critical Dimension (CD) to be uniformly generated at the center and the edge of a semiconductor wafer and the distance is adjusted by lift upwardly in a different angle. Therefore, the angle is a result effective parameter to control CD uniform. Further, lifting upwardly intrinsically indicates the angle is at least greater than 0.

Consequently, even if ‘622 is silent about the feature, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have found the claimed angle condition, since it has been held that discovering an optimum condition of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (this reads into the claim “wherein the predetermined inclined angle is in a range of 1.50 to 2.50”).

Regarding to Claim 6,
As discussed in the claim 1 rejection above, the coil antenna extends vertically, therefore, any portion of the coil antenna including the end portion can be interpreted as a sub coil conductor connected to the main coil conductor, this means the sub coil conductor can include at least half of a circumference of the RF antenna. Further note the applicants’ sub coil is attached to end of the main coil and there is no structural component to distinguish the connection position between two coils (the claimed “wherein the sub coil conductor extends vortically along at least half of a circumference of the RF antenna”).

Regarding to Claim 8,
As discussed in the claim 1 rejection above, Fig. 8 of ‘781 teaches a plurality of coils axially symmetrical about the center, and, in each of the two coils of Fig. 8, an end portion including first end of each coil coupled to the ground potential, can be interpreted as a sub coil conductor and the rest portion of each coil including second end coupled to the center can be interpreted as a main coil conductor. Further, Fig. 8A shows each second end of the “main coil conductor” is coupled to the RF power source at the center, and each first end of the “sub coil conductor” is coupled to the ground potential, and the ground potential at each first end is the same ground potential of the RF power source, and the ends of two coils are at a phase difference of about 180° (the claimed “wherein the main coil conductor of the RF antenna includes a first and a second main coil conductor respectively vortically extended with regard to the planar surface at a phase difference of about 180°, the sub coil conductor of the RF antenna includes a first and a second sub coil conductor respectively vortically extended with regard to the planar surface from peripheral coil end portions of the first and the second main coil conductor at a phase difference of about 180°, the first RF power line is commonly connected to central coil end portions of the first and the second main coil conductor, and the second RF power line is commonly connected to coil end portions of the first and the second sub coil conductor”).

Regarding to Claim 7,
Fig. 8A of ‘781 shows each second end portion of the two coils is connected at the center and one power line from the power source is connected to the center (the claimed “wherein the central coil end portion of the first main coil conductor is located at a bottom of the first main coil conductor, and the central coil end portion of the second main coil conductor is located at a bottom of the second main coil conductor. and wherein the first RF power line includes one RF power line which extends to the bottoms of the first and second main coil conductors and which is connected to the central coil end portions of each of the first and second main coils”).

Regarding to Claim 9,
Claim 9 is the same as the claim 1, except the last portion “and a minimum distance between the peripheral coil end portion of the main coil conductor and the first RF power line is identical to a minimum distance between the upper coil end portion of the sub coil conductor and the first RF power line”. However, as discussed in the 112 rejection above, when the cited reference teaches that the sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle”, it is considered meeting the “identical” in the claims, therefore, Claim 9 is rejected for substantially the same reason as claim 1 rejection above.

Regarding to Claim 12,
Claim 12 is rejected for substantially the same reason as claim 5 rejection above.

Claims 3-4 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over ‘781 and ‘622, as being applied to claim 1 rejection above, further in view of Hong et al. (US 6077402, hereafter ‘402).
Regarding to Claims 3-4,
Fig. 8A of ‘781 teaches ground connection at the end of each coil.

‘781 and ‘622 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein a capacitor is provided in at least one of the first and the second RF power line.
Claim 4: further comprising: a ground member electrically grounded; and a capacitor connected between the ground member and at least one of the first and the second RF power line.

‘622 is analogous art in the field of plasma chamber (title). ‘622 teaches the other end of the coil 104 is coupled to ground, preferably through a capacitor 308, which may be a variable capacitor (Fig. 2, lines 28-32 of col. 4).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have added a capacitor, into ‘781, for the purpose of providing impedance equal to the output impedance of the power source.

Regarding to Claims 10-11,
Claims 10-11 is rejected for substantially the same reason as claim 5 rejection above.

Response to Arguments
Applicants’ arguments filed on 02/16/2022 have been fully considered but they are not persuasive, because as discussed in the 112 rejection, it raises both new matter and indefinite issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718